DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.

Priority
Acknowledgement is made of Applicant’s claim for priority to AU2019904241 filed 11 November 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The claim objections have been obviated in view of Applicant’s amendments filed 20 October 2022.
The rejection of claim 20 under 35 U.S.C. 112(b) has been obviated in view of Applicant’s amendments filed 20 October 2022 and has been withdrawn.
Claims 1-20 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milutinovics et al. (US 2006/0284529, hereinafter Milutinovics).
Regarding claim 1, Milutinovics teaches a fitness equipment (Fig. 5. The combination of the tabletop 20 and the cabinet 10 of Milutinovics is capable of being used as part of a fitness regimen, for example as a bench for stretching), comprising:
a first person-support (top 12 of cabinet 10); and
a retractable second person-support (top 12 of tabletop 20) retractable from an extended position (Figs. 3, 4) to a retracted position (Fig. 6) so that the first and retractable second person-supports are at least partially superposed (Fig. 6 shows tabletop 20 superposed over cabinet 10.),
wherein the first person support is substantially parallel to a surface on which the fitness equipment is disposed (Figs. 1-10) and the retractable second person-support remains horizontal when moving from the extended position to the retracted position (Figs. 1-10), pivoting about an axis substantially perpendicular to the surface on which the fitness equipment is disposed (Fig. 5 shows the tabletop 20 pivoting about a perpendicular axis. Para. [0056]: “the tabletop is rotatable about an axis that is perpendicular to a horizontal plane.”).

    PNG
    media_image1.png
    351
    499
    media_image1.png
    Greyscale


Regarding claim 2, Milutinovics teaches the fitness equipment of claim 1, wherein: the first person support includes a first seat and the retractable second person-support includes a second retractable seat (The tops 12 of cabinet 10 and tabletop 20 are capable of being sat on by a user as a seat.); the fitness equipment includes an upright support (first leg framework 50) that supports adjacent ends of the first seat and the second retractable seat; and the retractable second seat rotates about the upright support when moving from the extended position to the retracted position (Figs. 4-8).

Regarding claim 3, Milutinovics teaches the fitness equipment of claim 1, wherein the first and retractable second person-supports are separated or integrally formed (Fig. 5 shows the cabinet 10 and tabletop 20 separated.).

Regarding claim 4, Milutinovics teaches a fitness equipment (Fig. 5. The combination of the tabletop 20 and the cabinet 10 of Milutinovics is capable of being used as part of a fitness regimen, for example as a bench for stretching), comprising:
a first seat (top 12 of cabinet 10 is capable of being sat on by a user as a seat); and
a retractable second seat (top 12 of tabletop 20 is capable of being sat on by a user as a seat) retractable from an extended position (Figs. 3, 4) to a retracted position (Fig. 6) so that the first and retractable second seats are at least partially superposed (Fig. 6 shows tabletop 20 superposed over cabinet 10.),
wherein the first seat is substantially parallel to a surface on which the fitness equipment is disposed (Figs. 1-10) and the retractable second seat remains horizontal when moving from the extended position to the retracted position (Figs. 1-10), pivoting about an axis substantially perpendicular to the surface on which the fitness equipment is disposed (Fig. 5 shows the tabletop 20 pivoting about a perpendicular axis. Para. [0056]: “the tabletop is rotatable about an axis that is perpendicular to a horizontal plane.”).

Regarding claim 5, Milutinovics teaches the fitness equipment of claim 4, wherein the superposed first and retractable second seats occupy less floorspace, yielding more usable floorspace (Fig. 6 shows the superposed tops 12 occupying less floorspace than in Fig. 5).

Regarding claim 6, Milutinovics teaches the fitness equipment of claim 4, wherein the first and retractable second seats are horizontal and superposed in the retracted position, with one of the first and retractable second seats directly above the other (Fig. 6 shows the tabletop 20 directly above cabinet 10.).

Regarding claim 7, Milutinovics teaches the fitness equipment of claim 4, wherein: in the extended position, the first seat extends horizontally from the retractable second seat to form an elongated horizontal seat that includes both the first seat and the retractable second seat (Figs. 3, 4); and in the retracted position, the first seat is vertically stacked adjacent to the retractable second seat such that the retractable second seat is configured to be used as a seat in both the extended and retracted positions to facilitate use for different exercises (The top 12 of tabletop 20 is capable of being sat on by a user as a seat in both the extended position shown in Figs. 3, 4 and the retracted position shown in Fig. 6.).

Regarding claim 8, Milutinovics teaches the fitness equipment of claim 4, wherein the second seat extends in line with the first seat in the extended position (Figs. 3, 4), and is stacked with or overlays the first seat in the retracted position (Fig. 6).

Regarding claim 9, Milutinovics teaches the fitness equipment of claim 4, wherein the first and second seats are flush when the second seat is in an extended position (Fig. 4).

Regarding claim 10, Milutinovics teaches the fitness equipment of claim 4, wherein each of the first and second seats is elongate and forms a flat bench when the second seat is in the extended position to facilitate lying down (Fig. 4. The flat bench created by the tabletop 20 and cabinet 10 in the extended position is capable of being used to facilitate lying down.).

Regarding claim 11, Milutinovics teaches the fitness equipment of claim 4, wherein the second seat rotates and remains horizontal when moving from the extended position to the retracted position (Figs. 1-10).

Regarding claim 12, Milutinovics teaches the fitness equipment of claim 4, wherein the second seat is elevated when moving from the extended position to the retracted position, the elevation movement being gradual (Figs. 4-6 illustrate the tabletop 20 elevating as it moves from the extended position to the retracted position. The movement is not instant and is thus, gradual.).

Regarding claim 13, Milutinovics teaches the fitness equipment of claim 4, wherein the second seat includes a support (second leg framework 60) at its free end for supporting the second seat in the retracted position (Fig. 8 shows the second leg framework supporting the tabletop 20 in the retracted position.).

Regarding claim 14, Milutinovics teaches the fitness equipment of claim 4, further comprising an upright support (first leg framework 50) for supporting both of the first and second seats (Figs. 4, 8), the upright support defining a tracking surface upon which the second seat tracks when moving (first hydraulic cylinder 40) (Figs. 4, 5, 8. The tabletop 20 tracks along the top of the first hydraulic cylinder 40 as it swivels from the extended to retracted positions.), wherein the retractable second seat rotates about the upright support when moving from the extended position to the retracted position (Figs. 4, 5, 8).

Regarding claim 15, Milutinovics teaches the fitness equipment of claim 14, wherein the tracking surface terminates in a cradle (first leg cylinder bracket 52) at its bottommost point for cradling the second seat in an extended position (Fig. 4).

Regarding claim 16, Milutinovics teaches the fitness equipment of claim 14, wherein the upright support includes an outer tube defining the tracking surface (first hydraulic cylinder 40 comprises a tube.), the second seat including a roller configured to roll along the tracking surface or a tracker for tracking the tracking surface (Fig. 4. Para. [0056]: “The swivel means used in FIGS. 1-8 is a turntable 58 that makes the tabletop 20 rotatable relative to the base cabinet 10.”).

Regarding claim 17, Milutinovics teaches the fitness equipment of claim 4, further comprising a retainer (first leg case 54) for retaining the retractable second seat in the fitness equipment (Figs. 1-8. The first leg case 54 retains the tabletop 20 as part of the fitness equipment.).

Regarding claim 18, Milutinovics teaches the fitness equipment of claim 4, wherein the first and second seats are separate parts (Figs. 1-10 show the tabletop 20 and cabinet 10 as separate parts.).

Regarding claim 19, Milutinovics teaches the fitness equipment of claim 4, and in the form of a rowing or lat pulldown machine, or a bench, or any other like seated fitness equipment (The tabletop 20 and cabinet 10 are capable of being used as a bench.).

Regarding claim 20, Milutinovics teaches a fitness equipment (Fig. 5. The combination of the tabletop 20 and the cabinet 10 of Milutinovics is capable of being used as part of a fitness regimen, for example as a bench for stretching), comprising:
a first seat (top 12 of cabinet 10 is capable of being sat on by a user as a seat); and
a movable second seat (top 12 of tabletop 20 is capable of being sat on by a user as a seat) movable relative to the first seat so that the first and moveable second seats at least partially coincide to occupy less floor space (Figs. 3, 4, 6),
wherein the movable second seat remains horizontal (Figs. 1-10) when moving from an extended position to a retracted position, pivoting about an axis substantially perpendicular to a surface on which the fitness equipment is disposed (Fig. 5 shows the tabletop 20 pivoting about a perpendicular axis. Para. [0056]: “the tabletop is rotatable about an axis that is perpendicular to a horizontal plane.”), wherein the movable second seat is usable in both the extended and retracted positions (Figs. 1-10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784